Citation Nr: 1031956	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  10-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant contends that he had service with the U.S. Armed 
Forces, Far East, including recognized guerilla service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2010 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States. 
 

CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The appellant was not provided with 38 U.S.C.A. § 5103(a)-
compliant notice in this case.  Nonetheless, the Board finds that 
any presumption of prejudice has been rebutted by the appellant's 
demonstration of actual knowledge of the information and evidence 
necessary to substantiate his claim.  This case turns on whether 
he had the requisite qualifying service.  In his notice of 
disagreement, substantive appeal, and other statements, the 
appellant clearly articulated his contention that, because he was 
naturalized on the basis of his Philippine service documents, VA 
must concede that he qualifies for payments from the Filipino 
Veterans Equity Compensation Fund.  Moreover, he specifically 
provided documents in support of his claim.  He clearly is aware 
that relevant evidence in this case involves evidence that his 
service during World War II was of the type recognized by the 
appropriate U.S. service department.

Given that the appellant has presented argument and actively 
submitted evidence relevant to the criteria for establishing his 
claim, the Board finds that he has not been prejudiced by the 
failure to provide him with notice as to the information or 
evidence necessary to substantiate the claim.  In addition, the 
Board is unaware of any outstanding evidence that would require 
an explanation of the respective responsibilities of him and VA 
in obtaining that evidence.  The instant case involves the legal 
question of whether his service qualifies for payment from a fund 
established by Congress.  The RO has obtained relevant 
information from the service department, and the appellant has 
obtained records pertaining to his service.  He is well aware of 
the information and evidence necessary to substantiate his claim, 
and has not suggested that any pertinent outstanding evidence 
remains.  The Board consequently finds that he has not been 
prejudiced by VA's failure to notify him of the allocation of 
evidence-gathering responsibilities in this case. 

As to VA's duty to assist the appellant, there is no suggestion 
by the appellant or the record of any outstanding evidence.  VA 
obtained two determinations by the service department, and the 
appellant has submitted his service documents.  The Board notes 
that, following the first certification by the service department 
in October 2009, the appellant submitted addition service 
documents.  In compliance with Capellan v. Peake, 539 F.3d 1373 
(Fed. Cir. 2008), the RO forwarded those documents to the service 
department for the second certification received in May 2010.  
The Board finds that the appellant has received the due process 
to which he is entitled under Capellan. 

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002) or 38 C.F.R. § 3.159 (2009).  Therefore, the appellant will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The essential question involved in this case is whether the 
appellant has the requisite military service.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the findings by 
the service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997). 

The appellant contends that he served with the U.S. Armed Forces, 
Far East in a unit designated as Base Hospital, 8th Medical 
Detachment (F-23) from January 1942 to September 1945.  He 
contends that this service qualifies him for the benefit sought 
because he was naturalized into United States citizenship on the 
basis of that service.  The record shows that in an Affidavit for 
Philippine Army Personnel he completed in February 1946, he also 
alleged service from April 1945 to May 1945 with "CP6," and 
from August 1945 to September 1945 in replacement battalions 
(suggesting also that this represented Guerilla service).  He 
does not allege any other type of qualifying service.

In connection with his claim, the appellant has submitted service 
documents generated by various Philippine government sources 
indicating that he served with the U.S. Armed Forces, Far East 
with Base Hospital, 8th Medical Detachment (F-23) and with 
"Prov. Med. Co. 43d Inf."  As already mentioned, he completed 
an  affidavit at service discharge on which he reported the dates 
of his alleged service with the USAFFE; that affidavit was not 
verified by a U.S. service department.

The appellant has also submitted a March 1996 correspondence to 
him advising that based on certain Philippine service documents, 
the Manila Officer-in-Charge for the Immigration and 
Naturalization Service (INS) was recommending approval of his 
application for Naturalization under Section 329 of the 
Immigration and Nationality Act of 1952, as amended by Section 
405 of the Immigration Act of 1990.

In October 2009 and May 2010, the appropriate service department 
indicated that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the Recognized 
Guerrillas, in the service of the U.S. Armed Forces.

In further support of his claim, the appellant thereafter 
submitted a news article describing the decision of a U.S. 
District Court Federal judge to grant the applications of several 
Philippine citizens for Naturalization.  According to the 
article, the applications were denied by the INS as the agency 
was unable to verify the applicants' World War II military 
service records through the service department. The article 
explains that the judge accepted the documents generated by the 
Philippine government, particularly given the testimony of a 
Colonel who alleged that thousands of deserving Guerillas were 
purposefully omitted from the rosters maintained by the service 
department to, among other reasons, save money.

The Board initially notes that the Philippine service documents 
submitted by the appellant are not the type of service documents 
that suffice to establish his service.  None of those documents 
are from a U.S. service department.  The Board has considered the 
appellant's contention that his application for Naturalization 
was granted based on those documents, and that the U.S. District 
judge mentioned above found that Philippine service documents can 
suffice in lieu of U.S. service documents.  The Board notes that 
the judge's determination was affirmed by the 9th Circuit Court 
of Appeals in Almero v. I.N.S., 18 F.3d 757 (9th Cir. 1994).  The 
Board points out that the appellant's application for 
Naturalization was granted based on laws that are specific to 
U.S. citizenship, and which do not address the concept of Veteran 
status for VA purposes.  Neither the Immigration and 
Naturalization Act of 1952 nor the Immigration Act of 1990 
establish that a determination under those Acts as to a person's 
service for Naturalization purposes is binding on VA for VA 
purposes.  

The same is true as to the determination in Almero.  Almero was 
interpreting laws pertaining to service for Naturalization 
purposes, and not pertaining to veteran status for VA purposes.  
VA was not a party to Almero, and the determination in Almero is 
not binding on VA.  Moreover, Congress acted in 1997 to nullify 
Almero by amending § 405 of the Immigration Act of 1990 to 
specifically require certification by a U.S. service department 
or responsible executive agency of a claimant's veteran status in 
a Naturalization application.  See Pub. L. No. 105-119, Title 1, 
§ 112(d), 111 Stat. 2460 (1997) (codified at 8 U.S.C.A. § 1140 
Note).  In other words, it is no longer the case even in 
Naturalization applications that Veteran status can be 
established through documents generated by the Philippine 
government.

The Board also points out that two main courts having 
jurisdiction over claims arising from VA determinations, namely 
the United States Court of Appeals for Veterans Claims and the 
Federal Circuit, have never extended Almero to determinations of 
Veteran status under Title 38, United States Code.

The Board also acknowledges the appellant's argument that the 
Filipino Veterans Equity Compensation Fund itself does not limit 
the sources for verifying military service.  In actuality, the 
Filipino Veterans Equity Compensation Fund does not address the 
source for verifying military service at all.  Given this, the 
Board must rely on the already existing regulations and caselaw 
pertaining to verifying such service.
   
To determine the nature of the appellant's service, VA contacted 
the service department, which in October 2009 and May 2010 
certified that he did not have the type of service that would 
qualify him for payment from the Filipino Veterans Equity 
Compensation Fund.  Under established regulation and caselaw, 
this determination is binding on VA.  Although the appellant 
relies on the news article for the proposition that the roster on 
which the service department relies intentionally undercounted 
deserving Guerillas (although the appellant appears to claim 
service as a Guerilla for only a 2-month period), this does not 
suggest that the appellant is one of those deserving persons, and 
the law nevertheless is clear that the service department's 
certification is binding on VA.



In light of the service department's certification that the 
appellant did not have qualifying service, and as he neither 
contends nor does the evidence suggest that he had the other 
types of service qualifying him for payment from the Filipino 
Veterans Equity Compensation Fund, the Board finds that the 
preponderance of the evidence is against the claim; therefore, 
the claim must be denied. 


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


